Citation Nr: 1121307	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  03-34 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depressive disorder, dysthymic disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971, including service in the Republic of Vietnam.  He received the Combat Action Ribbon.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO denied entitlement to service connection for PTSD.

In June 2003, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In June 2006, the Board denied the claim for service connection for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veteran's Claims (Court).

In April 2007, the Court vacated the Board's June 2006 decision and remanded the case for readjudication in compliance with directives specified in a March 2007 Joint Motion filed by counsel for the Veteran and VA.

In October 2007, the Board remanded this matter for further development in compliance with the Joint Motion.

Although the Veteran's initial April 2002 claim for service connection for a psychiatric disability has been limited to PTSD only, the Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the issue as a claim for service connection for a psychiatric disability, to include major depressive disorder, dysthymic disorder, and PTSD.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities other than PTSD.  For example, a March 2009 VA mental health treatment note and December 2010 VA examination report indicated diagnoses of dysthymic disorder and major depressive disorder.

The Veteran has reported various in-service stressors associated with his service in Vietnam.  These stressors include being exposed to enemy rocket and mortar attacks and witnessing the death of fellow servicemen due to such attacks, witnessing injuries and the death of a fellow serviceman due to a bunker fire, witnessing fellow servicemen arrive with the ears of enemies attached to their knapsacks, the explosion of a box of ammunition after it was hit by the tail of a helicopter, and the death of a fellow serviceman who had trained the Veteran in radio operations.

VA psychiatric examinations were conducted in May 2002, September 2003, and December 2010.  The Veteran was diagnosed as having dysthymic disorder and major depressive disorder and the examiners who conducted the examinations opined that the disabilities were unrelated to military service.  However, these opinions were unaccompanied by any further explanation or reasoning and are therefore inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).   

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the December 2010 VA psychiatric examination to review the claims folder, including this remand, and provide an opinion as to the etiology of the Veteran's current psychiatric disabilities.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities (any psychiatric disability diagnosed since April 2001) had their onset in service, are related to his reported in-service stressors, or are otherwise the result of a disease or injury in service.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service combat and stressors, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examiner should presume that the Veteran's reported stressors are accurate.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner who conducted the December 2010 VA psychiatric examination is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded a new VA psychiatric examination to obtain the necessary opinions.

2.  The agency of original jurisdiction (AOJ) should review the opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.  

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



